Name: Thirty-second Commission Directive 80/618/EEC of 26 June 1980 amending the Annexes to Directive 70/524/EEC concerning additives in feedingstuffs
 Type: Directive
 Subject Matter: nan
 Date Published: 1980-07-04

 Avis juridique important|31980L0618Thirty-second Commission Directive 80/618/EEC of 26 June 1980 amending the Annexes to Directive 70/524/EEC concerning additives in feedingstuffs Official Journal L 171 , 04/07/1980 P. 0036 - 0036 Greek special edition: Chapter 03 Volume 29 P. 0111 ****( 1 ) OJ NO L 270 , 14 . 12 . 1970 , P . 1 . ( 2 ) OJ NO L 104 , 22 . 4 . 1980 , P . 18 . THIRTY-SECOND COMMISSION DIRECTIVE OF 26 JUNE 1980 AMENDING THE ANNEXES TO DIRECTIVE 70/524/EEC CONCERNING ADDITIVES IN FEEDINGSTUFFS ( 80/618/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 70/524/EEC OF 23 NOVEMBER 1970 CONCERNING ADDITIVES IN FEEDINGSTUFFS ( 1 ), AS LAST AMENDED BY COMMISSION DIRECTIVE 80/440/EEC ( 2 ), AND IN PARTICULAR ARTICLES 6 AND 16 ( A ) ( 4 ) THEREOF , WHEREAS THE PROVISIONS OF DIRECTIVE 70/524/EEC LAY DOWN THAT THE ANNEXES MUST BE CONSTANTLY ADAPTED IN LINE WITH THE PROGRESS OF SCIENTIFIC AND TECHNICAL KNOWLEDGE ; WHEREAS CONDITIONS OF USE OF THE ANTIBIOTICS LINCOMYCIN AND SPIRAMYCIN AND THE COCCIDIOSTATS DIMETRIDAZOLE AND RONIDAZOLE AT PRESENT IN ANNEX II REQUIRE ADDITIONAL EXAMINATION IT IS DESIRABLE TO EXTEND THEIR AUTHORIZATION FOR A LIMITED PERIOD , WHILE AWAITING THE OUTCOME OF THESE STUDIES ; WHEREAS IN THE ABSENCE OF AN OPINION OF THE STANDING COMMITTEE FOR FEEDINGSTUFFS AND OF A DECISION BY THE COUNCIL WITHIN A PERIOD OF THREE MONTHS , THE COMMISSION IS EMPOWERED , IN ACCORDANCE WITH THE PROVISIONS OF THE SECOND SUBPARAGRAPH ARTICLE 16 ( A ) ( 4 ) OF DIRECTIVE 70/524/EEC , TO ADOPT THE MEASURES , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 IN ANNEX II TO DIRECTIVE 70/524/EEC : 1 . IN PART A ' ANTIBIOTICS ' THE DATE ' 31 DECEMBER 1979 ' IN THE ' PERIOD OF AUTHORIZATION ' COLUMN IS REPLACED BY ' 30 JUNE 1980 ' FOR THE FOLLOWING ITEMS : NO 17 LINCOMYCIN , NO 20 SPIRAMYCIN ; 2 . IN PART B ' COCCIDIOSTATS AND OTHER MEDICINAL SUBSTANCES ' THE DATE ' 31 DECEMBER 1979 ' IN THE ' PERIOD OF AUTHORIZATION ' COLUMN IS REPLACED BY ' 30 JUNE 1980 ' FOR THE FOLLOWING ITEMS : NO 2 DIMETRIDAZOLE , NO 12 RONIDAZOLE . ARTICLE 2 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 26 JUNE 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT